DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5, 7, 9-12, 18-19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Triplett (US 4,686,808).
Re claim 1, Triplett discloses a mounting device (10) for covering a roof penetration (through which 58 extends) in a roof (32-34), the mounting device (10) comprising: 
a base (50) formed from a sheet of material (Fig. 3), the base (50) including a top (12), a bottom (14), a socket (18) depending from the top (12) toward the bottom (14), and an outer perimeter structure (26 / the outermost curved portion of 12 depending down to 26) encircling (Fig. 2-3) the socket (18) and depending downward (Fig. 3) from the top (12) to the bottom (14), wherein the base (50) has a rim (see Examiner’s comments) proximate the top 12), the rim (see Examiner’s comments) defined by a flat annulus (Fig. 2-3), and wherein the socket (18) depends from the top (12) to a flat seat (see Examiner’s comments, directly below washer 31) which continuously encircles (Fig. 2) a central bore (16) at a bottom (bottom of 18) of the socket (18), the central bore (16) configured to receive a fastener (58);  
an internal reservoir (defined by 36) defined between the top (12) and bottom (14) of the base (50) for holding a sealant (36) against and in cooperation with the roof (32-34), the internal reservoir (36) comprising an upper cavity (at 18) and a lower cavity (at 36 below 50); 
the upper cavity (18) bound within (Fig. 4) the socket (18); and 
the lower cavity (at 36 below 50) continuously encircling (see Fig. 1-3, as 36 extends the entire circumference of 50, and the language does not require that the lower cavity is continuous linearly outward of the socket) the socket (18) and extending both below (Fig. 4, 36 at 22) the socket (18) and between (Fig. 4) the socket (18) and the outer perimeter structure (26 / the outermost curved portion of 12 depending down to 26; the portion of 36 which extends outward from 22 towards 24).
Re claim 5, Triplett discloses the mounting device of claim 1, wherein the socket (18) terminates downwardly above (Fig. 3-4) the bottom (12, particularly at 24) of the base (50).
Re claim 7, Triplett discloses the mounting device of claim 1, wherein the flat annulus (see Examiner’s comments) surrounds (Fig. 2-3) the socket (18).
Re claim 9, Triplett discloses the mounting device of claim 1, further comprising a cap (37) moveable onto the base (50) for forming, in cooperation with the base (50), an environmental seal (Fig. 5) around the roof penetration (through which 58 extends).
Re claim 10, Triplett discloses the mounting device of claim 1, further comprising: the base (50) is disposed on the roof (32-34), a fastener (58) is applied through the socket (18), so that a head (head of 58) of the fastener (58) is seated in the upper cavity (of 18) of the socket (18) and in confrontation against (as the language does not require contact, abutment or “directly” against) the flat seat (see Examiner’s comments) and a shank (shank of 58) of the fastener (58) below the head (head of 58) passes through the lower cavity (at 36 below 50) and penetrates the roof (32-34) to secure the base (50) at the roof penetration (through which 58 extends); and the sealant (36) is applied to the internal reservoir (at 36), fills the internal reservoir (at 36) including the upper (at 18) and lower cavities (at 36 below 50), and covers (Fig. 4) the head (head of 58) and shank (shank of 58) of the fastener (58) at the roof penetration (through which 58 extends). 
Re claim 11, Triplett discloses a mounting device (10) for covering a roof penetration (through which 58 extends) in a roof (32-34), the mounting device (10) comprising: 
a base (50) including a top (12), a bottom (14), a socket (18) depending from the top (12), and an outer perimeter structure (26 / the outermost curved portion of 12 depending down to 26) encircling (Fig. 2-3) the socket (18) and depending downward (Fig. 3) from the top (12) to the bottom (14), wherein the base (50) has a rim (see Examiner’s comments) proximate the top 12), the rim (see Examiner’s comments) defined by a flat annulus (Fig. 2-3), and wherein the socket (18) depends from the top (12) to a flat seat (see Examiner’s comments, directly below washer 31) which continuously encircles (Fig. 2) a central bore (16) at a bottom (bottom of 18) of the socket (18), the central bore (16) configured to receive a fastener (58);  
an internal reservoir (defined by 36) defined between the top (12) and bottom (14) of the base (50), the internal reservoir (36) comprising an upper cavity (at 18) bound between the socket (18) and the top (12) of the base (50) and a lower cavity (at 36 below 50) bound between the socket (18), the outer perimeter structure (26 / the outermost curved portion of 12 depending down to 26), and the bottom (14) of the base (50), wherein the lower cavity (at 36 below 50) continuously encircles (see Fig. 1-3, as 36 extends the entire circumference of 50, and the language does not require that the lower cavity is continuous linearly outward of the socket) the socket (18); and
a cap (37) moveable onto the base (50) for forming, in cooperation with the base (50), an environmental seal (Fig. 5) around the roof penetration (through which 58 extends). 
Re claim 12, Triplett discloses the mounting device of claim 11, wherein the socket (18) terminates downwardly above (Fig. 3-4) the bottom (12, particularly at 24) of the base (50).
Re claim 18, Triplett discloses the mounting device of claim 11, wherein the flat annulus (see Examiner’s comments) surrounds (Fig. 2-3) the socket (18).
Re claim 19, Triplett discloses the mounting device of claim 11, further comprising: the base (50) is disposed on the roof (32-34), a fastener (58) is applied through the socket (18), so that a head (head of 58) of the fastener (58) is seated in the upper cavity (of 18) of the socket (18) and in confrontation against (as the language does not require contact, abutment or “directly” against) the flat seat (see Examiner’s comments) and a shank (shank of 58) of the fastener (58) below the head (head of 58) passes through the lower cavity (at 36 below 50) and penetrates the roof (32-34) to secure the base (50) at the roof penetration (through which 58 extends); and the sealant (36) is applied to the internal reservoir (at 36), fills the internal reservoir (at 36) including the upper (at 18) and lower cavities (at 36 below 50), and covers (Fig. 4) the head (head of 58) and shank (shank of 58) of the fastener (58) at the roof penetration (through which 58 extends). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4, 14-15, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Triplett (US 4,686,808) in view of Hulsey (US 6,233,889).
Re claim 2, Triplett discloses the mounting device of claim 1, further comprising an arcuate sidewall (sidewall of 18) of the socket (18) extending from the bottom (bottom of 18) of the socket (18) to the top (12) of the base (50), but fails to disclose wherein an opening is formed through the arcuate sidewall.
However, Hulsey discloses wherein an opening (28, 44) is formed through the arcuate sidewall (34, 40).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting device of Triplett wherein an opening is formed through the arcuate sidewall as disclosed by Hulsey in order to allow for ventilation to release any air trapped therein (Col 4 lines 21-37), or to better allow for and/or control the flow of adhesive or sealant.  
Re claim 3, Triplett as modified discloses the mounting device of claim 2, Hulsey discloses wherein the opening (28, 44) joins (Fig. 3-5) the upper (36) and lower cavities (Fig. 3, below 28) in communication (Fig. 3).
Re claim 4, Triplett as modified discloses the mounting device of claim 2, wherein the central bore (16) is formed transversely through (Fig. 3-4) the flat bottom (see Examiner’s comments) of the socket (18), the central bore (12) for receiving a head (head of 58) of the fastener (58) against (as the language does not require contact, abutment or “directly” against) the flat seat (via 31) to secure the base (50) to the roof (32-34).
Re claim 14, Triplett discloses the mounting device of claim 11, further comprising an arcuate sidewall (sidewall of 18) of the socket (18) extending from the bottom (bottom of 18) of the socket (18) to the top (12) of the base (50), but fails to disclose wherein an opening is formed through the arcuate sidewall.
However, Hulsey discloses wherein an opening (28, 44) is formed through the arcuate sidewall (34, 40).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting device of Triplett wherein an opening is formed through the arcuate sidewall as disclosed by Hulsey in order to allow for ventilation to release any air trapped therein (Col 4 lines 21-37), or to better allow for and/or control the flow of adhesive or sealant.  
Re claim 15, Triplett as modified discloses the mounting device of claim 14, wherein the central bore (16) is formed transversely through (Fig. 3-4) the flat bottom (see Examiner’s comments) of the socket (18).
Re claim 17, Triplett as modified discloses the mounting device of claim 14, Hulsey discloses wherein the opening (28, 44) joins (Fig. 3-5) the upper (36) and lower cavities (Fig. 3, below 28) in communication (Fig. 3).
Re claim 20, Triplett discloses a mounting device (10) for covering a roof penetration (through which 58 extends) in a roof (32-34), the mounting device (10) comprising: 
a base (50) including a top (12), a bottom (14), a socket (18) depending from the top (12), and an outer perimeter structure (26 / the outermost curved portion of 12 depending down to 26) encircling (Fig. 2-3) the socket (18) and depending downward (Fig. 3) from the top (12) to a flat seat (see Examiner’s comments) proximate the bottom (14), wherein the base (50) has a rim (see Examiner’s comments) proximate the top 12), the rim (see Examiner’s comments) defined by a flat annulus (Fig. 2-3) surrounding the socket (18), and wherein flat annulus (see Examiner’s comments) continuously encircles (Fig. 2) a central bore (16) in the socket (18) which is configured to receive a fastener (58);  
an internal reservoir (defined by 36) defined between the top (12) and bottom (14) of the base (50), the internal reservoir (36) comprising an upper cavity (at 18) bound between the socket (18) and the top (12) of the base (50) and a lower cavity (at 36 below 50) bound between the socket (18), the outer perimeter structure (26 / the outermost curved portion of 12 depending down to 26), and the bottom (14) of the base (50), wherein the lower cavity (at 36 below 50) continuously encircles (see Fig. 1-3, as 36 extends the entire circumference of 50, and the language does not require that the lower cavity is continuous linearly outward of the socket) the socket (18); and
the socket (18) includes an arcuate sidewall (sidewall of 18) extending from the bottom (bottom of 18) of the socket (18) to the top (12) of the base (50), but fails to disclose the sidewall is formed with an opening which joins the upper and lower cavities in communication.
However, Hulsey discloses the sidewall (34, 40) is formed with an opening (28, 44) which joins (Fig. 3-5) the upper (36) and lower cavities (Fig. 3, below 28) in communication (Fig. 3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting device of Triplett wherein the sidewall is formed with an opening which joins the upper and lower cavities in communication as disclosed by Hulsey in order to allow for ventilation to release any air trapped therein (Col 4 lines 21-37), or to better allow for and/or control the flow of adhesive or sealant.  

Claim(s) 6, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Triplett (US 4,686,808) in view of Thomas (US 5,082,412).
Re claim 6, Triplett discloses the mounting device of claim 1, but fails to disclose wherein the socket has a truncated conical shape which is wider proximate the top of the base than proximate the bottom of the base.
However, Thomas discloses wherein the socket (32) has a truncated conical shape (Fig. 5, Col 4 lines 1-9) which is wider (Fig. 5) proximate the top (top of 10) of the base (10) than proximate the bottom (bottom of 10) of the base (10).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting device of Triplett wherein the socket has a truncated conical shape which is wider proximate the top of the base than proximate the bottom of the base.as disclosed by Thomas in order to better guide the fastener through the central bore.  
Re claim 13, Triplett discloses the mounting device of claim 11, but fails to disclose wherein the socket has a truncated conical shape which is wider proximate the top of the base than proximate the bottom of the base.
However, Thomas discloses wherein the socket (32) has a truncated conical shape (Fig. 5, Col 4 lines 1-9) which is wider (Fig. 5) proximate the top (top of 10) of the base (10) than proximate the bottom (bottom of 10) of the base (10).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting device of Triplett wherein the socket has a truncated conical shape which is wider proximate the top of the base than proximate the bottom of the base.as disclosed by Thomas in order to better guide the fastener through the central bore.  

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Triplett (US 4,686,808) in view of Corsi (US 2013/0298494).
Re claim 8, Triplett discloses the mounting device of claim 7, a cap (37) moveable onto the base (50) for forming, in cooperation with the base (50), an environmental seal (Fig. 5) around the roof penetration (through which 58 extends), but fails to disclose a hole formed transversely through the rim, offset from the socket, and wherein the cap is formed with a hole which, when the cap is moved onto the base, is registered with the hole in the rim of the base.
However, Corsi discloses a hole (204/206) formed transversely through the rim (202), offset from (Fig. 3) the socket (212), and wherein the cap (230) is formed with a hole (232) which, when the cap (230) is moved onto the base (202), is registered with ([0042]) the hole (206/210) in the rim (Fig. 3) of the base (202).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting device of Triplett with a hole formed transversely through the rim, offset from the socket, and wherein the cap is formed with a hole which, when the cap is moved onto the base, is registered with the hole in the rim of the base as disclosed by Corsi in order to protect the base and fastener from weathering, water, or additional elements that would damage the fastener if exposed.  

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Triplett (US 4,686,808) in view of Hulsey (US 6,233,889) and Corsi (US 2013/0298494).
Re claim 16, Triplett discloses the mounting device of claim 15, but fails to disclose wherein the cap includes a central hole formed therethrough, which, when the cap is moved onto the base, is registered with the central bore in the flat seat of the socket.
However, Corsi discloses wherein the cap (230) includes with a central hole (234) which, when the cap (230) is moved onto the base (202), is registered with the central bore (212) in the flat seat (of 202) of the socket (Triplett: 18).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting device of Triplett wherein the cap includes a central hole formed therethrough, which, when the cap is moved onto the base, is registered with the central bore in the flat seat of the socket as disclosed by Corsi in order to protect the base and fastener from weathering, water, or additional elements that would damage the fastener if exposed.  

Examiner’s Comments

    PNG
    media_image1.png
    556
    862
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    520
    631
    media_image2.png
    Greyscale


Response to Arguments 
Claim Rejections 35 USC 102 and/or 103:  Applicant’s arguments with respect to all claims have been considered but are moot as they do not apply to any of the combination of references relied upon in the above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635